DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/13/2021.  
Claims 1 and 15 have been amended.  

Response to Arguments



Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US-2015/0355800) in view of Watson et al. (US-2008/0168235 hereinafter, Watson) and Kulkarni et al. (US-2016/0299779 hereinafter, Kulkarni).
	Regarding claim 1, Cronin teaches a computer-implemented method, comprising:
	configuring at least one companion application (Fig. 5 [530, 540 and 541]), executing in a memory of a mobile computing device (Fig. 1 [150]), wherein the host mobile application is a standalone application (Fig. 5 [560]) separate from an operating system (Fig. 5 [591]) of the mobile computing device (Fig. 1 [150]), and wherein the at least one companion application is capable of communication with at least one web service (Fig. 6 [630, 640, 641]) and with at least one tracker application executing in a memory on a wearable device; (Fig. 4 [App 2nd, App 3rd, etc.] and Page 5 [0058-0061])
	configuring the host mobile application (Fig. 5 [560]) to manage an operational state of the at least one companion application (Page 6 [0072]), wherein the host mobile application manages the operational state of the at least one companion application by controlling loading of the at least one companion application into the memory of the mobile computing device.  (Page 6 [0072 & 0074] “Mobile device app share module 151 may further allow the user to select these options, as well as corresponding options on the smart watch 110. As such, the smart watch 110 and the user device 200 may work cooperatively when connected via communications network 199.”) 
Cronin teaches the unloading of the at least one tracker application in communication with the companion application from the memory of the wearable device (Page 5 [0060-0061]), but differs from the claimed invention by not explicitly reciting 
In an analogous art, Watson teaches memory management methods and system (Abstract) that includes the ability to conserve memory by flushing a portion of cache memory currently in use by an application, flushing all cache memory currently in use by an application and allowing applications to gracefully exit, through the use of an application’s API.  (Fig. 3 [307, 303], Page 3 [0031] and Pages 3-4 [0032])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Cronin after modifying it to incorporate the ability to unload applications from the memory of a mobile device of Watson since cell phones and mobile devices also have limited memory capacities (Watson Page 1 [0003-0007]) analogous to that of a smart watch found in Cronin (Page 5 [0060-0061]) and accordingly, removing portions of an application from memory frees up the limited resource to be used by other applications.  (Watson Page 2 [0024-0027] and Fig. 7)
	Cronin in view of Watson teaches distributing a computational workflow on behalf of the wearable device (Cronin Page 6 [0074]), but differs from the claimed invention by not explicitly reciting based at least in part on a network connectivity of the at least one tracker application and the at least one companion application interacting with the at least one web service on behalf of the at least one tracker application and presenting, by the wearable device, feedback based at least in part on an output of the computational workflow.  

	configuring at least one companion application (Fig. 4 [404]), executing in a memory of a mobile computing device (Fig. 4 [402]), to cooperate with a host mobile application executing in the memory of the mobile computing device (Fig. 4 [450] and Page 4 [0040] i.e. the operating system of the mobile phone/companion device), the at least one companion application capable of communication with at least one web service (Fig. 4 [102] i.e. Cloud Service) and with at least one tracker application (Page 2 [0018] i.e. safety wearable) executing in a memory on a wearable device; (Fig. 4 [104 & 106])
	configuring the host mobile application to manage the at least one companion application; (Page 4 [0040] i.e.  functions with the capability of the smart phone to utilize BLE, NFC, cellular, etc.)
	distributing a computational workflow on behalf of the wearable device, based at least in part on a network connectivity of the at least one tracker application (Page 5 [0048]) and the at least one companion application interacting with the at least one web service on behalf of the at least one tracker application; (Pages 4-5 [0041-0043])
	presenting, by the wearable device, feedback based at least in part on an output of the computational workflow.  (Pages 4-5 [0041-0043] i.e. pairing, enabling configuration, etc.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Cronin in view of Watson after modifying it to incorporate the ability to distribute a computational workflow based at least in part on the network connectivity of the at least one tracker application of 
	Regarding claim 2, Cronin in view of Watson and Kulkarni teaches wherein multiple companion applications execute concurrently on the mobile computing device (Cronin Fig. 5 [530, 540 and 541]) and form a pool of instances of companion applications (Cronin Fig. 5 [530, 540 and 541]), and wherein each companion application in the pool of instances of companion applications is associated with at least one tracker application.  (Cronin Fig. 5 [App 2nd, App 3rd, etc.], which correlate to Fig. 4 [App 2nd, App 3rd, etc.)
	Regarding claim 3, Cronin in view of Watson and Kulkarni teaches configuring the at least one tracker application to be capable of executing when each associate companion application in the pool of instances of companion applications is not executed.  (Kulkarni Page 6 [0052] and Fig. 5 [502 & 504])
	Regarding claim 4, Cronin in view of Watson and Kulkarni teaches assigning, by a scheduler, priority to a first companion application in the pool of instances of companion applications, the priority being over a second companion application in the pool of instances of companion applications.  (Kulkarni Page 5 [0047])
	Regarding claim 5, Cronin in view of Watson and Kulkarni teaches facilitating, by at least one application programming interface, communication data between the at least one companion application and the at least one tracker application over a wireless communication channel.  (Cronin Page 9 [0111])
	Regarding claim 6, Cronin in view of Watson and Kulkarni teaches configuring the wearable device to be capable of communicating, over the wireless communication channel, 
	Regarding claim 7, Cronin in view of Watson and Kulkarni teaches collecting, by the at least one tracker application, data upon which the feedback is based at least in part.  (Cronin Fig. 8 [874A, 874B and 875] and Page 7 [0093])
	Regarding claim 8, Cronin in view of Watson and Kulkarni teaches configuring the at least one companion application to cooperate with an authorization proxy for the at least one web service.  (Kulkarni Fig. 3 [318, 320, 324])
	Regarding claim 9, Cronin in view of Watson and Kulkarni teaches wherein the cooperation with the authorization proxy obtains an authentication token (Kulkarni Fig. 3 [318]) for accessing protected resources of a third-party service (Kulkarni Fig. 3 [326]), without entry of authentication information at the time of obtaining the authentication token.  (Kulkarni Fig. 3 [320, 322, 324])
	Regarding claim 10, Cronin in view of Watson and Kulkarni teaches gathering, by the at least one companion application, data on behalf of the at least one tracker application (Cronin Page 7 [0093]), the gathering initiated by the at least one tracker application submitting a request to a fetch application programming interface for the at least one companion application.  (Cronin Page 7 [0093] and Page 9 [0111])
	Regarding claim 11, Cronin in view of Watson and Kulkarni teaches facilitating updates for the at least one tracker application through an interface of the at least one companion application.  (Cronin Page 7 [0093])

	Regarding claim 13, Cronin in view of Watson and Kulkarni teaches wherein the feedback is based at least in part on at least one activity of a wearer of the wearable device.  (Cronin Pages 7-8 [0093-0094] i.e. app data or sensor data which is processed by the mobile/cloud device, then sent back for display to the smart watch)		
	Regarding claim 14, Cronin in view of Watson and Kulkarni teaches applying a state controller to launch the at least one companion application; (Cronin Page 7 [0093] and Fig. 8 [874B]) and
	notifying the at least one tracker application of the launch of the at least one companion application.  (Cronin Page 7 [0093] and Fig. 8 [874B])	
	Regarding claim 15, the limitations of claim 15 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Cronin Figs. 1-3, Kulkarni Fig. 1A, Fig. 1B and Fig. 6 as well as in [0016] and [0023-0026].  
	Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claims 2 and 4.  
	Regarding claim 17, the limitations of claim 17 are rejected as being the same reasons set forth above in claim 5.  
	Regarding claim 18, the limitations of claim 18 are rejected as being the same reasons set forth above in claims 8 and 9.  

	Regarding claim 20, the limitations of claim 20 are rejected as being the same reasons set forth above in claim 14.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646